Title: From George Washington to John Jay, 23 August 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Quarters [West Point] August the 23d 1779
        
        I take the liberty of transmitting to Your Excellency the inclosed Copy of a Letter I received from Colo. Butler of the 21st Instant. From the character of this Gentleman and the opinion I entertain of him as a man of strict honor and probity, I am perfectly persuaded the representation he has made of his loss, is true in every part; and I am exceedingly sorry such an accident should have happened to an Officer of his merit—and who has rendered great services to his Country. The only relief I conceived myself authorised to grant him, was to give him an order on the Cloathing Department, to furnish him with such Articles as he has occasion for, if there are any in it; at proper & reasonable rates; and I submit his case to Congress for such farther consideration as they may think it deserves. I have the Honor to be with great respect Yr Excellency’s Most Obedt servant
        
          Go: Washington
        
      